Fourth Court of Appeals
                                San Antonio, Texas
                                    November 14, 2017

                                   No. 04-17-00621-CV

             HOLT TEXAS, LTD. d/b/a Holt Cat and d/b/a Holt Rental Services,
                                    Appellant

                                             v.

                   M&M CRUSHED STONE PRODUCTS, INC., et al.,
                                 Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-07186
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
       The Appellee, M&M Crushed Stone Products, Inc’s, First Unopposed Motion for
Extension of Time to File Brief is GRANTED. The appellee’s brief is due on December 4, 2017.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court